Citation Nr: 1701529	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-20 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for herniated nucleus pulposus L2-3, L3-4 and L4-5 with spondylosis and intervertebral disc syndrome. 

2.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the left lower extremity with herniated nucleus pulposus of the lumbar spine with spondylosis and intervertebral disc syndrome.  

3.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity with herniated nucleus pulposus of the lumbar spine with spondylosis and intervertebral disc syndrome.  

4.  Entitlement to a compensable evaluation for status-post residuals Nissan fundoplication with scar (hiatal hernia).

5.  Entitlement to service connection for a disability of the left hand and wrist, to include as secondary to service-connected disability of the lumbar spine.

6.  Entitlement to service connection for a digestive condition, to include as secondary to service-connected disability of the lumbar spine.

7.  Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety and chronic pain syndrome, as secondary to service-connected disability of the lumbar spine.

8.  Entitlement to service connection for a urinary condition, to include as secondary to service-connected disability of the lumbar spine.

9.  Entitlement to service connection for a bowel condition, to include as secondary to service-connected disability of the lumbar spine.

10.  Entitlement to service connection for a shin splints of the left leg, to include as secondary to service-connected disability of the lumbar spine.

11.  Entitlement to service connection for shin splints of the right leg, to include as secondary to service-connected disability of the lumbar spine.

12.  Entitlement to service connection for a left knee disability, also claimed as arthritis, to include as secondary to service-connected disability of the lumbar spine.

13.  Entitlement to service connection for a right knee disability, also claimed as arthritis, to include as secondary to service-connected disability of the lumbar spine.

14.  Entitlement to service connection for a left hip disability, also claimed as arthritis, to include as secondary to service-connected disability of the lumbar spine.

15.  Entitlement to service connection for a right hip disability, also claimed as arthritis, to include as secondary to service-connected disability of the lumbar spine.

16.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability of the lumbar spine.

17.  Entitlement to service connection for a neck condition, to include as secondary to service-connected disability of the lumbar spine.

18.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to December 1989 and May 1993 to January 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that in the June 2011 rating decision, the RO reduced the evaluation of the lumbar spine disability from 40 percent to 20 percent disabling, while establishing separate 20 percent evaluations for neuropathy of each lower extremity.  Because his combined rating did not decrease despite the reduction, the provisions of 38 C.F.R. § 3.105(e) are not applicable.

The Veteran was afforded a Central Office (CO) hearing before the Board in September 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  Although the record was held open for 60 days at the Veteran's request for the submission of additional evidence, no evidence was received.  The Veteran submitted evidence at the hearing, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

The Veteran has indicated that his service-connected low back disability with associated neuropathy of the lower extremities has either caused substantial interference with his employment, or that he has had to quit working as a result thereof.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to service-connected disability, and as such, TDIU is properly before the Board

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in August 2010 to address the severity of his service-connected lumbar spine disabilities and associated neuropathy of the lower extremities.  At that time, he reported an ability to walk 1/2 mile and denied a history of falls related to the lumbar spine disability and neuropathy.  At his Board hearing in September 2016, the Veteran related that the disabilities had gotten worse, and he stated that he averaged 4 to 5 falls per year due to leg weakness.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening, he should be afforded a new VA examination.

In August 2010, the Veteran was also evaluated for scars related to the history of Nissan fundoplication (hiatal hernia).  The examination did not address any impairment of the digestive system.  This condition is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346, which provides for evaluation of hiatal hernia based on various digestive symptoms.  At his Board hearing, the Veteran described symptoms of epigastric discomfort.  Accordingly, the claim is remanded for a VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 4.2 (2015) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Veteran claims that he has numerous orthopedic disabilities related to the service-connected disability of the lumbar spine and the associated neuropathy of the lower extremities.  In terms of the left wrist and hand, he relates disability thereof to the use of a cane in that hand.  In terms of the neck, knees, hips and shins, he relates disability of these joints to musculoskeletal imbalance related to altered gait and posture from the lumbar spine disability. 

Service records also document a history of neck strain in February 1995.  They also reflect July 1994 reports of depression and anxiety.  

An August 2010 VA record documents possible chronic pain syndrome, with adjustment disorder with depressed mood and anxiety.  VA records document diagnosis of DJD of the cervical spine in September 2010 by MRI.  

The Veteran has submitted a private medical opinion from Dr. T. relating his variously claimed disabilities to the service-connected lumbar spine disability.  However, the opinion contains no rationale, and is not apparently based on a review of any medical records, to include service treatment and VA records.  At best, the opinion suggests a relationship.

In June 2012, the RO scheduled the Veteran for VA examinations to address the claims of service connection for psychiatric disability and a neck disability.  The Veteran failed to appear for the examinations.  At his hearing, he explained that he had experienced a flare-up of his low back disability, and was unable to attend.  Accordingly, and recognizing that the threshold for triggering the necessity of a VA examination is low, the Board finds that the Veteran should be afforded a VA examination to address his claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2009).

Also, as noted above, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  There is evidence of record indicating that the Veteran has alleged unemployability as a result of his service-connected disabilities of the lumbar spine and lower extremities.  Specifically at his Board hearing in September 2016 he testified that his service-connected disabilities prevented him from working.  Therefore, the Board finds that a TDIU claim has been raised in this case.  As such, proper notice and development must now be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate 38 C.F.R. § 3.159(b) notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim of entitlement to a TDIU.  Additionally provide him with VA Form 21-8940 in connection with the claim of entitlement to a TDIU, and request that he supply the requisite information.

2.  After the development directed in paragraph 1 has been completed, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected herniated nucleus pulposus L2-3, L3-4 and L4-5 with spondylosis and intervertebral disc syndrome, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  

Tests of joint motion should include range of motion testing in active motion, passive motion, weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should note at which point in the Veteran's range of motion that pain starts.  The examination report should indicate the presence or absence of unfavorable or favorable ankylosis.  

Any neurological abnormalities associated with the service-connected low back disability, particularly of the lower extremities, should be discussed.  The examiner should address any bowel and bladder incontinence associated with the lumbar spine disability.  Attention is directed to the Veteran's complaints of pain, numbness and motor impairment in the lower extremities, as well as increased limitation of motion and urinary and bowel symptoms.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also provide information concerning the occupational and functional impairment that results from the lumbar spine and the associated neurological disabilities of the lower extremities.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development directed in paragraph 1 has been completed, schedule the Veteran for a VA examination to assess the current severity of his service-connected status-post residuals Nissan fundoplication with scar (hiatal hernia).  All indicated tests and studies shall be conducted.  Any associated scars should be identified and addressed in terms of their severity, as well.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

The examiner should report the nature, severity, and frequency of all signs and symptoms associated with the Nissan fundoplication with scar (hiatal hernia), to include the frequency of any recurrent epigastric distress, abdominal pain, vomiting, material weight loss and hematemesis or melena, anemia, dysphagia, pyrosis and regurgitation, or substernal arm or shoulder pain.  The examiner should also indicate the extent to which any symptoms associated with the disability cause impairment of the Veteran's health (e.g. whether there is considerable or severe impairment of health, or there is less severity).

The examiner's attention is directed to the Veteran's reported symptoms of discomfort with eating and digestive problems.  The examiner should also discuss the impact of any medications taken for the Veteran's service-connected disabilities in this regard and whether they result in any digestive or bowel disability.  

The examiner should also provide information concerning the occupational and functional impairment that results from the Nissan fundoplication with scar (hiatal hernia).

An explanation for all opinions should be provided.  A complete explanation for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development directed in paragraph 1 has been completed, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the, presence, nature and likely etiology of any diagnosed psychiatric disability, to include depression.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims file should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disability, to include depression, anxiety and chronic pain syndrome, is attributable to service.  Attention is directed to the notation of depression and anxiety in a May 1995 service treatment record, the August 2010 impression of rule out chronic pain syndrome, and Dr. T.'s assessment of severe depression. 

For any psychiatric disability the examiner finds less likely than not attributable to service, the examiner is asked to address whether it is at least as likely as not that any such disability has been caused or aggravated by any service-connected disability, including the Veteran's herniated nucleus pulposus L2-3, L3-4 and L4-5 with spondylosis and intervertebral disc syndrome and neuropathy of the lower extremities.  If aggravation is found, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation to the extent possible.

Any and all opinions must be accompanied by a complete rationale.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it. 

5.  After the development directed in paragraph 1 has been completed, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent, onset and etiology of any disability of the neck, left hand and wrist, shins, left knee, right knee, left hip and right hip.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  Based upon the examination and a review of the record, the examiner should provide opinions as to the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that any disability/ies of the neck, left hand and wrist, shin, left knee, right knee, left hip and right hip is/are attributable to service.  

Attention is directed to the history of neck strain in the service treatment records, as well as the Veteran's reports of shin splints in service.

b.  Whether it is at least as likely as not that any diagnosed any disability/ies of the neck, left hand and wrist, shins, left knee, right knee, left hip and right hip is/are caused or aggravated by his service-connected low back disability and radiculopathy of the lower extremities, to include as the result of the legs giving out resulting in falls and injury, and an altered gait or weight distribution.  If aggravation is found, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation to the extent possible.

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms, which takes the level of disability beyond its natural progression.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  After the development directed in paragraph 1 is completed, schedule the Veteran for a VA examination to address the nature and etiology of his claimed hypertension.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file, in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred hypertension during service? 

b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected disabilities of the low back and neuropathy of the lower extremities caused hypertension?

c)  If it is determined that hypertension was not caused by his service-connected disabilities, the examiner should opine whether it is at least as likely as not that hypertension has been aggravated (that is, permanently worsened) by the service-connected disabilities beyond natural progression, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation to the extent possible.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

7.  After completion of the development directed above, to the extent possible, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and determine if the claims can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


